Citation Nr: 0709481	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased (compensable) rating for shell 
fragment wound residuals of the neck other than the scar, to 
include propriety of a separate rating for limitation of 
function of the neck due to a shell fragment wound scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a compensable rating for his 
service-connected shell fragment wound scar of the neck.  In 
May 2006, the veteran testified before the Board at a hearing 
that was held at the RO.  In June 2006, the Board 
recharacterized the issue on appeal as a claim for an 
increased rating for a shrapnel wound scar of the neck and as 
a claim for an increased rating for shell fragment wound 
residuals of the neck other than the scar, granting a 10 
percent rating for the scar, and remanding the issue of 
entitlement to an increased rating for shell fragment wound 
residuals of the neck other than the scar

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran underwent VA examination in November 2006, at 
which time it was determined, due to his advanced age, that 
he would likely have degenerative changes of the cervical 
spine independent of his in-service shrapnel wound to the 
neck.  It was additionally determined that the degenerative 
changes in the cervical spine were unrelated to the shrapnel 
wound because they were not diagnosed for years after the 
injury.  The examiner, however, did not address an August 
1986 private opinion finding that the shrapnel wounds were 
possibly responsible for degenerative changes in the 
veteran's cervical spine.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2006).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  While the veteran in this case has already undergone 
VA examination, because the examiner did not reconcile his 
opinion with the August 1986 opinion finding a possible 
relationship, the Board finds that a remand for an additional 
etiological opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to the VA 
physician who examined the veteran in 
November 2006.  If that physician is 
unavailable, forward the file to 
another qualified VA physician.  No 
additional physical examination of the 
veteran is necessary, unless the 
examining physician determines 
otherwise.  The examiner should 
indicate that the claims folder has 
been reviewed and that he or she has 
taken into account the medical records 
of prior treatment of the neck and 
cervical spine.  The examiner should 
provide the following opinions:

a)  Is it as likely as not (a 50 
percent probability or greater) that 
the degenerative changes in the 
veteran's cervical spine developed 
as a result of his shell fragment 
wound of the neck?  In this regard, 
the examiner should specifically 
attempt to reconcile his or her 
opinion with the statements made by 
the VA examiner in November 2006 and 
with the August 1986 private 
opinion.

b)  Is it as likely as not(a 50 
percent probability or greater) that 
the degenerative changes in the 
veteran's cervical spine are 
aggravated (permanently increased in 
severity) by the veteran's service-
connected shell fragment wound of 
the neck?

2.  Then, readjudicate the veteran's 
claim for an increased (compensable) 
rating for shell fragment wound 
residuals of the neck other than the 
scar, and the issue of the propriety of 
a separate rating for limitation of 
function of the neck due to a shell 
fragment wound scar.  If any decision 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

